Porter, J.
delivered the opinion of the • . ... court. This suit was instituted on a bill exchange, and the plaintiffs were nonsuited, because it appeared, they had once parted ...... ... . with the legal interest m the instrument sued on, and gave no further evidence of title in themselves, but the possession of it. We think the judge below decided correctly. It is the well established doctrine in the court, and one equally supported by reason and authority.
If, indeed, itappeared, the endorseehad been merely the agent of the petitioners, the decision should have been otherwise, as we have already intimated in the case of Thompson vs. Flower; but ne cannot presume that fact, and it is not proved. It was upon proof of this fact that the case in 18 Johnson, to which we have been referred, was decided. 1 Mart N. S. 301, 372. 2 N. S. 213, John. 239.
It is therefore ordered, adjudged and de*46cree^’ ^at ^ie judgment of the district court be affirmed with costs.
Peirce for the appellants.